           Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                5/4/2021
                                                                       :
ANATOLIY MIKITYUK, MITCH TALLUNGAN, and :
MICHAEL ESQUIBEL, individually and on behalf of all :
others similarly situated,                                             :
                                                                       :     21-cv-510 (LJL)
                                    Plaintiffs,                        :
                                                                       :   OPINION & ORDER
                  -v-                                                  :
                                                                       :
CISION US INC. and CISION LTD.,                                        :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiffs Anatoliy Mikityuk (“Mikityuk”), Mitch Tallungan (“Tallungan”), and Michael

Esquibel (“Esquibel” and collectively with Mikityuk and Tallugan, “Plaintiffs”) move, pursuant

to 29 U.S.C. § 216(b), for the Court to conditionally certify this case as a collective action under

the Fair Labor Standards Act (“FLSA”) and to permit notice.

                                               BACKGROUND

        Plaintiffs are former sales representatives (“SRs”) of Cision US, Inc. (“Cision” or “Cision

US”), a global provider of public relations (“PR”) software, media distribution, media

intelligence, and related professional services. Dkt. No. 20 ¶ 100 (“Amended Complaint” or

“AC”). Until 2020, Cision US was a subsidiary of Cision Ltd., a publicly-traded holding

company. AC ¶¶ 73-74, 76, 101. In January 2020, Cision Ltd. ceased trading on the New York

Stock Exchange and became a subsidiary of Platinum Equity, a global investment firm; since

then it has been an indirect affiliate of Cision US. AC ¶¶ 75-76.

        The SRs perform non-exempt sales-related tasks, such as communicating with clients and
          Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 2 of 24




potential clients via phone and email, researching sales leads, booking sales meetings with

prospective clients, and/or making sales of Cision products to current and/or prospective clients.

AC ¶ 6. They perform these tasks either from Cision’s office or from another fixed location such

as from their homes. AC ¶ 7. Mikityuk was employed by Cision in its New York, New York

office from March 2019 to November 2019 as a Sales Development Representative, helping

Cision make sales of its products and services, including sales of subscriptions to Cision’s

products and services. AC ¶¶ 25-26. Tallungan was employed by Cision in its Chicago, Illinois

office from January 2016 to March 2018 as a Business Development Manager, performing

similar services to those performed by Mikityuk in New York. AC ¶¶ 35-36. Esquibel was

employed by Cision in its Beltsville, Maryland office from August 2018 to June 2019 as a

Business Development Specialist, also with similar responsibilities. AC ¶¶ 45-46.

       Each Plaintiff alleges he or she regularly worked more than 40 hours in a workweek but

was not paid for all hours worked over 40 and did not receive proper overtime compensation.

AC ¶¶ 28-32 (Mikityuk), 38- 43 (Tallungan), 48-52 (Esquibel). Each alleges that it was difficult

to meet Cision’s job requirements without working more than 40 hours per week and that Cision

knew or should have known that each Plaintiff regularly worked more than 40 hours in a

workweek but was not compensated for all overtime hours AC ¶¶ 31-32, 41-42, 51-52, 113.

Plaintiffs further allege that Cision failed to keep accurate records of all the hours that Plaintiffs

and other SRs worked and followed a “corporate policy or practice of minimizing labor costs by

violating the FLSA and state wage and hour laws.” AC ¶¶ 114-115.

       Plaintiffs bring claims on behalf of themselves “and other similarly situated current and

former Sales Representatives” for failure to pay overtime in violation of FLSA, 29 U.S.C. § 201,

et seq. AC ¶ 176. Each Plaintiff also brings individual and class action claims under Federal




                                                   2
         Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 3 of 24




Rule of Civil Procedure 23 on behalf of similarly situated current and former SRs for violations

of the wage law in his respective state. AC ¶¶ 182-195 (New York labor law); 196-203 (Illinois

wage laws); 204-216 (Maryland wage and hour laws).

       Plaintiffs submit 22 declarations in support of their motion for conditional certification.

The declarations are from SRs in the New York, New York; Chicago, Illinois; and the Beltsville,

Maryland offices. The declarations are substantially identical. The main difference among them

is the identification of the supervisors for each of New York, Chicago, and Beltsville. The

declaration submitted by plaintiff Esquibel is representative. Esqiubel swears that he was

employed as a Business Development Specialist in the Beltsville, Maryland office from August

2018 to June 19, 2019. Dkt. No. 14-1 ¶ 1. According to his declaration, his primary duty was

sales-related work and he performed his sales work via phone, email, and videoconference from

Cision’s office or from his home. Id. ¶¶ 2-3. He further swears that Cision required him to meet

certain Key Performance Indicators (“KPIs”), such as sending a certain number of emails or

making a certain number of calls each day, which Cision tracked through a customer relationship

platform, id. ¶¶ 4-6, and that it was difficult for him to meet Cision’s job requirements without

working substantially more than 40 hours per week. Id. ¶ 12. He states that he did not receive

overtime compensation for hours worked in excess of 40 per workweek. Id. ¶ 13. He also states

that he does not recall being directed to record hours worked in a timekeeping system and does

not recall recording his hours in a timekeeping system. Id. ¶ 10. He “regularly worked, on

average, approximately 44 to 46 hours each week,” id. ¶ 11, and was paid a base salary of

$35,000 with eligibility to earn an additional $20,000 per year if he achieved 100% of his

“commission plan.” Id. ¶¶ 9, 11.

       Esquibel further swears that other Sales representatives, several of whom he identifies by




                                                 3
         Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 4 of 24




name and title, performed the same mix of sales duties that he performed and also regularly

worked more than 40 hours per week. Id. ¶¶ 14-15.

       The other two named Plaintiffs have submitted similar declarations, also swearing that

they worked overtime without recording their hours and without being paid for that work. Dkt.

Nos. 14-5, 14-8. They swear that there were others in their respective offices who also regularly

worked more than 40 hours per week. Other SRs from New York, Chicago, and Beltsville have

submitted similar declarations.

       Cision submits three declarations in partial opposition to the motion for conditional

certification. Dkt. Nos. 39-3, 39-4, 39-5. The Vice President of Human Resources—Americas

of Cision US Inc., Amanda Lee, swears that Cision requires all employees who are classified as

non-exempt under FLSA or applicable state law to record all hours they work during each

workweek and to enter their hours worked into Cision’s UltiPro System, a software program

used for timekeeping and recording employees’ use of paid time off, among other things. Dkt.

No. 39-3 ¶ 3. She attaches to her declaration pages from Cision’s Handbook that requires

employees to record all hours worked and instructs employees to immediately report any

supervisor or manager who suggests or requires them to submit a time sheet that does not

accurately reflect all time worked including overtime, a copy of the instructions provided to non-

exempt employees regarding how to record their time including additional overtime hours they

worked, and the “Cision Time-Management – Employee Quick Resource Guide” available to

employees on the Cision intranet site which explains the time entry process for non-exempt

employees. Id. Exs. A, B, C. She also attaches a sample version of the email sent to all

non-exempt employees each pay period reminding them to review and submit their time sheets.

Id. Ex. D.




                                                4
             Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 5 of 24




           Cision also submits the declaration of Ryan Haggerty, who currently holds the title Sales

Manager, New Sales, but who has worked in various sales roles from 2010 to 2016, when he was

promoted to a sales manager role. Dkt. No. 39-4 ¶ 1. Haggerty was the Sales Manager for a

New Key Sales Team of business development specialists in Beltsville, Maryland—one of the

three locations at issue in this lawsuit. Id. ¶ 2. Haggerty supervised Esquibel. Id. Haggerty

swears that members of his team were required to record overtime hours they worked and that

there were several meetings in the sales department where the fact that sales representatives were

eligible for overtime was discussed. Id. ¶ 3. He also states that when he served in various sales

roles, he heard from other employees in sales roles that they recorded overtime hours. Id. ¶ 4.

Finally, he disputes Esquibel’s declaration, stating that he does not recall Esquibel working late

or starting work early or expressing confusion about whether they were eligible for overtime pay.

Id. ¶ 5. He states he approved timesheets from other members of his team who worked and

recovered overtime hours. Id.

           Finally, Sophia Rosenthal, who also worked in the Beltsville, Maryland office, also states

her belief that other team members were aware of their eligibility for overtime and of the

requirement to record all hours worked, including overtime hours. Dkt. No. 39-5 ¶ 3. She also

states that she does not recall any times when she saw Equibel coming in early or staying late.

Id. ¶ 4.

                                     PROCEDURAL HISTORY

           This action was commenced by filing of a complaint on January 20, 2021. Dkt. No. 1.

Plaintiffs filed their motion for conditional certification on February 16, 2021. Dkt. No. 12.

Defendants filed the memorandum in opposition on March 30, 2021, Dkt. No. 38, and Plaintiffs

replied on April 13, 2021, Dkt. No. 43. Plaintiffs filed an amended complaint on March 9, 2021.




                                                   5
          Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 6 of 24




Dkt. No. 20.

                                           DISCUSSION

       Plaintiffs move for certification of a FLSA collective comprised of SRs from all of

Cision’s offices in the United States. They also seek approval of their proposed notice and

consent form and for their plan of distribution. Defendants object to the motion only in part.

Defendants agree that Plaintiffs have satisfied the standards for conditional certification with

respect to SRs in the New York, Chicago, and Beltsville offices. However, they argue that the

collective should be limited to SRs only in those offices. They also object to portions of the

notice and consent form and submit their own proposed forms of notice and consent. Finally,

they object to portions of the plan of distribution.

       A. Plaintiffs’ motion for conditional certification

       Plaintiffs move the Court to certify conditionally a FLSA collective and to authorize the

issuance of notice to a collective including “inside salespeople, or ‘Sales Representatives.” Dkt.

No. 12-1 at 1. The proposed collective would include all individuals who held one of seventeen

different titles and also those serving in “other similar roles, however variously titled, for Cision

nationwide at any time between September 21, 2017 and the present.” Id. Defendants do not

contest the issuance of a Section 216(b) notice as a general matter, instead opposing the

collective only to the extent that it would be sent to SRs nationwide, rather than only to SRs

working in the same offices as the named Plaintiffs. They also argue that the language “other

similar roles” is vague and should not be included in the notice.

       1. The Applicable Standards

       Section 216(b) of the FLSA permits an employee aggrieved by a violation of the statute

to maintain an action against any employer “for and in behalf of himself or themselves and other


                                                  6
          Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 7 of 24




employees similarly situated.” 29 U.S.C. § 216(b). The statute further provides: “No employee

shall be a party plaintiff to any such action unless he gives his consent in writing to become such

a party and such consent is filed in the court in which such action is brought.” Id.

       The Supreme Court has held that “Section 216(b)’s affirmative permission for employees

to proceed on behalf of those similarly situated must grant the court the requisite procedural

authority to manage the process of joining multiple parties in a manner that is orderly, sensible,

and not otherwise contrary to statutory commands or the provisions of the Federal Rules of Civil

Procedure.” Hoffman-LaRoche Inc. v. Sperling, 493 U.S. 165, 170 (1989); see also Genesis

Healthcare Corp. v. Symczyk, 569 U.S. 66, 75 n.1 (2013) (characterizing section 216(b) as a

“joinder process.”). “[D]istrict courts have discretion, in appropriate cases, to implement

[Section 216(b)] by facilitating notice to potential plaintiffs.” Sperling, 493 U.S. at 169.

Construing that language, the Second Circuit has endorsed a two-step method to determine

whether a case should proceed as a collective action under FLSA. Meyers v. Hertz Corp., 624

F.3d 537, 554 (2d Cir. 2010). In the first step, the court makes “an initial determination to send

notice to potential opt-in plaintiffs who may be ‘similarly situated’ to the named plaintiffs.” Id.

at 555. At the second step, “the district court will, on a fuller record, determine whether a

so-called ‘collective action’ may go forward by determining whether the plaintiffs who have

opted in are in fact ‘similarly situated’ to the named plaintiffs.” Id.

       The first step of the Hertz analysis requires the plaintiffs to show there exist potential

opt-in plaintiffs who are “similarly situated” to them. In order to succeed at the first step of the

Hertz analysis, plaintiffs need only “make a ‘modest factual showing’ that they and potential

opt-in plaintiffs ‘together were victims of a common policy or plan that violated the law.’” Id.

(quoting Hoffmann v. Sbarro, Inc., 982 F. Supp. 249, 261 (S.D.N.Y. 1997). The “similarly




                                                  7
           Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 8 of 24




situated” analysis is “quite distinct” from “the much higher threshold of demonstrating that

common questions of law and fact will ‘predominate’ for Rule 23 purposes.” Hertz, 624 F.3d at

555-56. Mere “unsupported assertions” are not sufficient to pass the first step, but it “should

remain a low standard of proof because the purpose of the first stage is to merely to determine

whether ‘similarly situated’ plaintiffs do in fact exist.” Id. (quoting Dybach v. State of Fla. Dep’t

of Corr., 942 F.2d 1562, 1567 (11th Cir. 1991)).

         Plaintiffs’ burden at the conditional certification stage is “minimal.” Amador v. Morgan

Stanley & Co. LLC, 2013 WL 494020, at *4 (S.D.N.Y. Feb. 7, 2013). “Plaintiffs can meet this

burden by showing that ‘there are other employees who are similarly situated with respect to

their job requirements and with regard to their pay provisions.’” Fraticelli v. MSG Holdings,

L.P., 2014 WL 1807105, at *1 (S.D.N.Y. May 7, 2014) (quoting Hertz, 624 F.3d at 555); see

also Sbarro, 982 F. Supp. at 261 (“The burden on plaintiffs [at stage one] is not a stringent one,

and the [c]ourt need only reach a preliminary determination that potential plaintiffs are ‘similarly

situated.’”) (Sotomayor, J.). However, “while plaintiff’s burden at this stage is modest it is not

non-existent.” Khan v. Airport Mgmt. Servs. LLC, 2011 WL 5597371, at *5 (S.D.N.Y. Nov. 16,

2011).

         Additionally, the fact that different employees performed different jobs does not

necessarily preclude them from being considered “similarly situated” where “the fundamental

allegation . . . is common to all the . . . plaintiffs . . . and dominates each of their claims.”

Heagney v. Eur. Am. Bank, 122 F.R.D. 125, 127 (E.D.N.Y. 1988). “It is not necessary for the

purposes of conditional certification that the prospective class members all performed the same

duties, or worked during the same time periods, or worked at the same locations as the named

plaintiffs. . . . [a]s long as they were all similarly situated with respect to being subject to the




                                                    8
          Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 9 of 24




same policy of being denied overtime compensation, and there exists a factual nexus among the

plaintiffs.” Cano v. Four M Food Corp., 2009 WL 5710143, at *7 (E.D.N.Y. Feb. 3, 2009)

(granting conditional certification where affidavits showed “an identifiable factual nexus linking

the named plaintiffs with putative collecti[ve] action members”).

       If the Court determines that “similarly situated” employees exist, it will conditionally

certify the collective and order that appropriate notice be given to members of the FLSA

collective to afford them the opportunity to opt into the action. Cunningham v. Elec. Data Sys.

Corp., 2010 WL 5076703 at *5 (S.D.N.Y. Dec. 13, 2021); see also Lynch v. United Servs. Auto.

Ass’n, 491 F. Supp. 2d 357, 368 (S.D.N.Y. 2007) (“Once notice is accomplished, the action

proceeds as a collective action throughout the discovery process”). At the second stage, after

discovery is completed, this Court will, “on a fuller record, determine whether a so-called

‘collective action’ may go forward by determining whether the plaintiffs who have opted in are

in fact ‘similarly situated’ to the named plaintiffs,” and “[t]he action may be ‘decertified’ if the

record reveals that they are not, and the opt-in plaintiffs’ claims may be dismissed without

prejudice.” Hertz, 624 F.3d at 555.

       2. Application of the Standards

       Defendants argue that, while Plaintiffs have met the standards for conditional

certification with respect to the New York, Chicago and Beltsville offices, they have offered no

evidence or information that employees at locations other than their own were subjected to the

same allegedly unlawful policy or practice. Dkt No. 38 at 14-15. Plaintiffs offer no evidence to

determine whether SRs outside the three offices were or were not eligible for overtime, worked

overtime, whether their managers approved such overtime, whether they recorded overtime,

whether the managers knew or should have known of any unpaid overtime, or whether the other



                                                  9
         Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 10 of 24




employees were paid overtime. Id. at 14. Defendants assert that courts deny conditional

certification of purported FLSA nationwide collective actions where plaintiffs present evidence

regarding employees at only a few of the employer’s locations and that should be particularly so

here “in light of the clear corporate policies with respect to recording and paying overtime.” Id.

       Plaintiffs respond that they have alleged uniform policies or practices nationwide. Cision

does not ask salaried employees such as SRs to record time contemporaneously, and the system

automatically populates timesheets with regularly scheduled hours each pay period, which

employees have to alter if they work overtime. Moreover, Cision has no system for employees

to clock in or track time each date; rather, it instructs employees to review the auto-populated

hours at the end of each two-week pay period. Employees can enter only total hours per day, not

specific clock in and out times. “Cision also requires overtime pre-approval, a practice which,

together with productivity quotas, often leads to off-the-clock violations.” Dkt. No. 43 at 10

(internal citations omitted). Combined with the evidence that employees from the three offices

were discouraged from reporting overtime, Plaintiffs argue they have satisfied their burden with

respect to a nationwide class. Dkt. No. 43 at 9-10.

       “In this Circuit, courts have regularly found Plaintiffs to be similarly situated to

employees at locations where they did not work, provided that the plaintiffs demonstrate that

they were all subject to the same allegedly unlawful policy or practice.” Hamadou v. Hess

Corp., 915 F. Supp. 2d 651, 662 (S.D.N.Y. 2013). With respect to certification across multiple

locations, “courts consider whether the plaintiffs have made an adequate factual showing to

support an inference that . . . a uniform policy or practice exists, and whether the locations share

common ownership or management.” Id. at 662-63; see also Korenblum v. Citigroup, Inc., 195

F. Supp. 3d 475, 479-480 (S.D.N.Y. 2016) (Plaintiffs must show “a shared unlawful policy; that




                                                 10
         Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 11 of 24




is, while the proposed collective need not be identical in every possible respect, its potential

members must be similarly situated with respect to the allegedly unlawful policy or practice”);

Capsolas v. Pasta Res., Inc., 2011 WL 1770827, at *3 (S.D.N.Y. May 9, 2011) (holding that

employees at separate locations were similarly situated where the “facts support[ed] a reasonable

inference that there was a uniform policy across the eight restaurants, all of which share a

common ownership, are supervised by the same individuals, and are administered by the same

company”).

       The courts have addressed on a number of occasions the question whether a nationwide

collective should be certified at the initial stage based on the allegation that the defendant

employs a policy of strictly limiting the number of overtime hours that can be worked or

discourages employees from working overtime while at the same time requiring them to meet

strict sales quotas that cannot reasonably be accomplished in a forty-hour work week. See, e.g.,

Amador v. Morgan Stanley & Co., LLC, 2013 WL 494020 (S.D.N.Y. Feb. 7, 2013) (Sullivan, J.)

(certifying conditional collective of all employees who worked for the defendant as client service

associates where “three plaintiffs, five opt-in plaintiffs, and three declarants each allege[d] that

he or she was employed as a CSA, . . . and was not always compensated for time worked in

excess of forty hours per week” and where those plaintiffs worked at different branches and had

“submitted evidence that CSAs generally had uniform duties and responsibilities.”); Winfield v.

Citibank, N.A., 843 F. Supp. 2d 397, 407 (S.D.N.Y. 2012) (certifying nationwide class where

“[t]he five plaintiffs, one opt-in plaintiff, and four declarants have worked, collectively, in

thirteen different branches in six of the thirteen states where the defendant operates, as well as

the District of Columbia, and allege[d] that they were not properly compensated for overtime

worked at these locations.”); compare Eng-Hatcher v. Sprint Nextel Corp., 2009 WL 7311383, at




                                                  11
         Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 12 of 24




*3 (S.D.N.Y. Nov. 13, 2009) (denying nationwide conditional certification where plaintiff only

“identifie[d] five other Retail Consultants by name, employed at the same stores as Plaintiff, that

she claim[ed] told her that they also did not receive pay for overtime worked.”).

       This case presents a more difficult issue than Amador, Winfield, or Eng-Hatcher did. In

Amador, plaintiffs made allegations regarding thirteen branches in nine different states, and also

put forth evidence that plaintiffs holding the same job title had the same responsibilities across

locations. Amador, 2013 WL 494020, at *5. And in Winfield, the Court found that the evidence

thirteen plaintiffs put forth evidence regarding a common practice in thirteen different branches

in six different states was sufficient to support an inference that the defendant had a nationwide

practice. Winfield, 843 F. Supp. 2d at 407. In Eng-Hatcher, by contrast, allegations regarding a

single location, without more, were not sufficient to support an inference warranting nationwide

notice. Eng-Hatcher, 2009 WL 7311383, at *3.

       This case falls between these two poles. On consideration, however, the difference

between this case and Amador or Winfield is one of degree and not of kind. In the Court’s view,

Plaintiffs’ showing is sufficient to support a nationwide conditional class. The alleged violations

stem from a nationwide practice that put pressure on both managers and non-exempt employees

nationwide to underreport or not report overtime hours. The plaintiffs and declarants here have

testified that managers tied their actions in some instances to an overarching policy by the

defendant of minimizing the accrual of overtime. There is no evidence that the three offices

involved were idiosyncratic in their compensation practices, nor is there any basis to infer that if

the policies resulted in the underreporting or failure to report in Chicago, New York, and

Maryland, that the same pressures and the same underreporting did not also occur elsewhere with

the knowledge of Cision. “It would risk prejudging the merits of these allegations for the Court




                                                 12
         Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 13 of 24




to conclude at this preliminary stage that each of these managers was acting in an ‘errant’ or

‘rogue’ fashion. If further discovery reveals that [Plaintiffs’] managers were . . . acting

aberrantly, [Defendants] remains free to renew this argument by bringing a motion to decertify

the class following the close of discovery.” Winfield, 843 F. Supp. 2d at 409.

        Defendants point to this Court’s decision in Huang v. Shanghai City Corp., 2020 WL

5849099 (S.D.N.Y. Oct. 1, 2020) in support of their contention. But Shanghai City Corp. bears

little resemblance to this case. In Shanghai City Corp., plaintiffs sought to certify a collective

action of employees who worked at one of two restaurants that shared the same name. Though

the two locations shared the same name and had originally been owned and operated by the same

persons, during the time period relevant to the collective action, the restaurants were separate

operations, owned and run by distinct legal entities and different individuals. Id. at *7. The

uncontradicted evidence showed that the two restaurants were “separately and independently

owned, managed, and operated and there [was] no centralized control over employment relations

in the two restaurants.” Id. Because the restaurants at issue in Shanghai City Corp. did not

operate under common control, unlike Defendant’s locations here, this case does not fall within

the holding of Shanghai City Corp.

        B. Reference to “other similar roles, however variously titled”

        Defendants object to the reference in the notice to “other similar roles, however variously

titled” at the end of the list of 17 specific sales job titles, Dkt. No. 14-21, Ex U at 1, as

impermissibly vague. Plaintiffs respond that limiting the collective to the 17 specific titles is

“likely incomplete” because the list was compiled without the benefit of formal discovery and

“[a]rtificially excluding” persons not holding one of the 17 titles would “depriv[e] them of their

right to proceed collectively.” Dkt No. 43 at 13-14.




                                                   13
         Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 14 of 24




        The notice should be directed only to employees holding one of the 17 specific sales job

titles. The language “other similar roles” is impermissible vague and not helpful. See

Guzelgurgenli v. Prime Time Specials Inc., 883 F. Supp. 2d 340, 356 (E.D.N.Y. 2012) (striking

language “all other persons in similar positions” as too vague and not helpful). It does not guide

an employee in knowing whether he or she is a potential member of the collective action. It also

is not sufficiently specific to inform Defendants of the identifying information they should

provide to Plaintiffs so Plaintiffs can arrange for notice to be sent. There is no basis on this

record to believe that the list of 17 titles based on Plaintiffs’ investigation is anything less than

exhaustive or that there are any job titles that are omitted.

        C. Form of Notice and Consent

        Defendants argue that Plaintiffs’ proposed notice is an improper solicitation and should

be rejected; they submit an alternative version. In particular, Defendants object to the following

parts of the notice: (1) the reference twice in the notice in all caps bold that the document is a

“court-authorized” notice—Defendants say that the language suggests that the Court endorses

the solicitation; (2) the conflation of the two separate Defendants with distinct corporate

identities in the single term “Cision”; (3) the inaccurate statement that “[a]dditional opt-in

plaintiffs from several states have joined this case”; (4) the omission of the information that

individuals who join the lawsuit may be subject to having their depositions taken, having to

respond to discovery, or having to testify at trial as a party; (5) the omission from the description

of a plaintiffs’ rights and options in the lawsuit of the information that if an employee joins she

will not only be able to share in any monetary recovery that might come from a trial or

settlement, but that she will also suffer the consequences of a negative outcome; (6) the failure to

inform employees that they have a right to use counsel of their choice if they join the action; (7)



                                                  14
         Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 15 of 24




the omission of language that the Court would have the discretion to determine the amount of an

attorneys fee award if there were a settlement or money judgment; (8) allegedly “overboard”

anti-retaliation language; and (9) the failure to mention that defendants deny the claims or to

identify defendants’ counsel.   Dkt No. 38 at 15-23.

       In response, Plaintiff has added language making clear that the lawsuit is brought against

two parties, describing class members’ potential discovery obligations, clarifying that collective

members may retain their own counsel, and making other changes. Dkt. No. 44-1.

       “[T]he district court maintains ‘broad discretion’ over the form and content of the

notice.” Diaz v. New York Paving Inc., 340 F. Supp. 3d 372, 386 (S.D.N.Y. 2018) (quoting

Martin v. Sprint/united Mgmt. Co., 2016 WL 30334, at *15 (S.D.N.Y. Jan. 4, 2016) (internal

quotation marks omitted)). The job of the court is to make sure that notice “is timely, accurate,

and informative.” Sperling, 493 U.S. at 171. Courts are “guided by the goals of the notice: to

make as many potential plaintiffs as possible aware of this action and their right to opt in without

devolving into a fishing expedition or imposing undue burdens on the defendants.” Elmajdoub v.

MDO Dev. Corp., 2013 WL 6620685, at *4 (S.D.N.Y. Dec. 11, 2013) (quoting Guzelgurgenli,

883 F. Supp. 2d at 356). At the same time, “the notice process for case management purposes is

distinguishable in form and function from the solicitation of claims” and “courts must take care

to avoid even the appearance of judicial endorsement of the merits of the action.” Sperling, 493

U.S. at 174. The Court must avoid “notices that are ‘unduly argumentative, meant to discourage

participation in the lawsuit, or are unnecessary or misleading.” Shanghai City Corp., 2020 WL

5849099, at *17 (quoting Knox v. John Varvatos Enters., 282 F. Supp. 3d 644, 664 (S.D.N.Y.

2017)). The form of notice submitted by Plaintiffs with their Supplemental Declaration, Dkt No.

44-1, is preferable because it is easier to read. That said, edits to that document are needed. The




                                                15
         Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 16 of 24




Court considers the issues in turn:

   1. The notice should indicate only once, but in all capital language, that the document is a
      “court-authorized” notice. The language conveys the dignity to which the document is
      entitled—it has been approved by the Court and it does affect the recipient’s rights; it is
      not an ordinary communication. At the same time, it is not a solicitation. The Court will
      approve Plaintiffs’ revised language with the following revisions: the language “please
      read this notice” should be replaced by the more neutral “this notice is addressed to you”
      and the language in italics should be revised to state simply “This is not a solicitation” to
      eliminate the second reference to “court-authorized notice” and to make clear that it is not
      a solicitation either from a lawyer or from the Court.
   2. With respect to the alleged conflation of the two separate Defendants, Plaintiffs’ revised
      notice should be further revised to state in the first bullet point: “A lawsuit was brought
      by three former employees of Cision US Inc. and Cision Ltd. (together, ‘Cision’) who
      claim that their employer failed to pay them and other salespeople overtime for the hours
      they worked over 40 in a workweek as required by the Fair Labor Standards Act
      (‘FLSA’).”
   3. The notice should state that “[a]dditional opt-in plaintiffs have joined this case.” It is
      relevant that there are more than three members of the collective. It is not relevant and
      not supported and would constitute a solicitation to add the point that they are from
      additional states.
   4. The differences between the parties as to the notice with respect to discovery obligations
      are miniscule. Plaintiffs’ revised notice would state: “While this suit is pending, you
      may be asked to provide documents or information relating to your employment, or
      otherwise participate in written discovery, depositions, and/or in a trial of this matter in
      the United States District Court for the Southern District of New York.” Dkt. No. 44-1 at
      4. Defendants’ proposed notice would state: “While this lawsuit is pending, as part of the
      discovery process, you may have your deposition taken, you may have to respond to
      written questions or have to produce documents, and you may also have to testify at trial.
      For this reason, if you join the lawsuit, you should preserve all documents relating to the
      Defendants currently in your possession. Any trial or other court proceedings would take
      place at the federal courthouse for the Southern District of New York in Manhattan.”
      Dkt. No. 39-1 at 5. The notice should state: “While this suit is pending, you may be
      required to provide documents or information relating to your employment, or otherwise
      participate in written discovery, depositions, and/or in a trial of this matter in the United
      States District Court for the Southern District of New York. For this reason, you should
      preserve all documents relating to your employment by Cision.”
   5. The Court accepts the language in Plaintiffs’ revised notice informing potential collective
      members of the fact that, if they join the lawsuit, they will be bound by any ruling,
      monetary settlement, or judgment, whether favorable or unfavorable.
   6. The language in Plaintiff’s revised notice informing potential plaintiffs of their right to
      use counsel of their choice if they join the action is acceptable as is the language in the
      revised notice that indicates the Court has discretion with respect to the amount of any


                                               16
         Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 17 of 24




      attorneys fee award with the exception that the notice should indicate plaintiffs also have
      the right to proceed pro se. See Gomez v. Terri Vegetarian LLC, 2017 WL 2628880, at
      *3 (S.D.N.Y. June 16, 2017).
   7. The Revised Notice should simply indicate that Defendants deny the allegations and
      identify the lawyers whom Defendants have retained to identify them in this lawsuit. It
      should also indicate that the Court has not decided who is right or who is wrong. There is
      no need for the incomplete description of Defendants’ defenses. The notice should track
      the language approved by this Court in Shanghai City Corp., 2020 WL 5849099, at *17.
   8. The language regarding anti-retaliation in Plaintiffs’ notices is overboard. The Court will
      include language that “It is a violation of federal law to in any manner retaliate against
      you for participating in this lawsuit.” No more is necessary. The notice already will
      provide the contact information regarding Plaintiffs’ counsel and the language thus
      appropriately balances the interest in ensuring that potential plaintiffs are aware of their
      rights to join the lawsuit and that they will not be retaliated against for doing so against
      the concern that the notice not be used as a solicitation or advice to potential plaintiffs as
      to what they “should” do in the event of retaliation. Although Defendants argue that
      there is no evidence that they have retaliated or will retaliate, the Court need not wait
      until there is such evidence to inform potential plaintiffs that they need not fear
      retaliation. See Aguilo v. Vails Gate Cleaners Inc., 2020 WL 3545558, at *9 (S.D.N.Y.
      June 30, 2020) (rejecting similar argument that anti-retaliation language be included only
      when there is evidence of retaliation); Keawsri v. Ramen-Ya, 2018 WL 279756, at *7
      (S.D.N.Y. Jan. 2, 2018) (notice may include references to anti-retaliation laws)
      Bittencourt v. Ferrar Bakery & Café Inc., 310 F.R.D. 106, 118 (S.D.N.Y. 2015) (“[a]
      statement concerns the prohibition on retaliation … is appropriate”) (citing Salomon v.
      Adderly Indus., Inc., 847 F. Supp.2d 561, 566 (S.D.N.Y. Mar. 6, 2012)).
   9. Finally, the notice should include the language proposed by Defendants regarding the
      limitations period, stating: “The Court may ultimately determine that you do not have a
      claim if you were not employed by Defendants within the applicable two-year period
      before you joined this lawsuit.” Dkt. No. 38 at 24.

       D. Method of Distribution

       Plaintiffs propose three methods of distribution of the FLSA notice: U.S. mail, email, and

text messages. Defendants object to distribution by email and text message, expressing the

concern that such means of distribution can serve as a backdoor way for Plaintiff to disseminate

the message about the lawsuit to individuals other than the intended recipients. Without

discounting the risk that distribution by email can result in the notice being “more broadly

circulated than the parties intended,” the Court agrees that “given the reality of communications



                                                17
         Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 18 of 24




today, email notification is more effective at notifying potential opt-in plaintiffs than mailed

notice alone.” Park v. FDM Group Inc., 2019 WL 2205715, at *6 (S.D.N.Y. 2019) (quoting

Knox, 282 F. Supp. 3d at 667) (internal citations and quotations omitted); see Knox, 282 F. Supp.

3d at 667 (noting that “courts in this District routinely allow notice and consent forms to be

distributed by email”).

        The Court reaches a different conclusion with respect to text messages. “Generally,

courts allow such dissemination where ‘the nature of the employer’s business facilitated a high

turnover rate among employees.’” Park, 2019 WL 2205715, at *6. (quoting Kucher v. Domino’s

Pizza, Inc., 2017 WL 2987216, at *6 (S.D.N.Y. May 22, 2017)). Plaintiffs make no argument

here that the turnover is such that text messaging is required or appropriate.1

        E. Consent Forms

        The parties raise two issues with respect to the consent forms: the language of the forms

and the person to whom recipients of the notice should mail their completed forms. The Court

takes them in turn.

        1. The Language of the Consent Form

        With respect to the language of the consent forms, the Court rules that the language

regarding “any separate or subsequent actions” should be stricken. The purpose of the 216(b)

notice is to notify potential members of the collective of their right to file a joinder in the

collective action. It is not to give counsel for the named plaintiffs the more general right to

represent the would-be potential plaintiffs in any separate or subsequent actions for violations of



1
 In Shanghai City Corp., the Court permitted notice by social media. Although not specifically
addressed by the Court’s decision, the population at issue there was transient and unlikely to
receive notice unless it was delivered in part by social media. No similar showing has been
made here.


                                                  18
         Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 19 of 24




the FLSA. Cf. Palma v. MetroPCSWireless, Inc., 2014 WL 9872805, at *2 (M.D. Fla. Feb. 18,

2014) (consent form should not be used to collect information for use in the defense).

        The Court will not add the language requested by Defendants that requires persons opting

into the collective action to attest that they are eligible to join the lawsuit and that they “worked

over 40 hours in a workweek while being employed by Defendants without being paid overtime

for time worked beyond 40 hours in a workweek.” Dkt. No. 38 at 26-27. The language of

Section 216(b) permits a potential plaintiff to join the collective simply by giving “his consent in

writing to become such a party and [filing the consent] in the court in which such action is

brought.” 29 U.S.C. § 216(b). It is not intended as a discovery tool or a form of interrogatory.

The Court shares the concern expressed by Judge Koeltl in Ramirez v. Riverbay Corp., 2014 WL

349498, at *2 (S.D.N.Y. Jan. 30, 2014), that a consent form requiring the potential plaintiff to

certify their eligibility to participate in the collective could be perceived as a “scare tactic that

may deter plaintiffs with possibly valid claims from joining the lawsuit.” It also “imposes an

unfair burden on would-be plaintiffs, who may not have had the opportunity to consult counsel

and who have not had access to any of their employer’s records regarding compensation.” Id.

Defendants will have the opportunity to take discovery of any plaintiff who joins the action prior

to stage two of the collective and can test their eligibility to participate in the case at that point.

See id. (“Certification at this stage is conditional and can be revisited after more substantial

discovery has been conducted.”); see also Barbato v. Knightsbridge Properties, 2015 WL

5884134, at *6 (E.D.N.Y. Oct. 8, 2015) (“courts have denied similar efforts to use consent

forms for discovery purposes.”); Dilonez v. Fox Linen Serv. Inc., 35 F. Supp. 3d 247, 256

(E.D.N.Y. 2014) (holding that “the Consent form is not a discovery device” and rejecting request

that plaintiffs state that they worked in excess of forty hours per week and were not properly




                                                   19
         Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 20 of 24




compensated for overtime when “[t]he documents sufficiently inform potential opt-in plaintiffs

about the nature of the action, the potential general outcomes, and the types of allegations are

being asserted”); Wass v. NPC Int’l, Inc. 2011 WL 1118774, at *9 (D. Kan. Mar. 28, 2011)

(“Section 216(b) requires only written consent to become a party”); Gieseke v. Fist Horizon

Home Loan Corp., 2006 WL 2919076, at *2 (D. Kan. Oct. 11, 2006) (holding that it is

unnecessary for consent to join form to include certification of dates of plaintiff’s employment

and that plaintiff worked over forty hours a week without being paid overtime); Shajan v.

Barolo, Ltd., 2010 WL 2218095, at *1 (S.D.N.Y. June 2, 2010).2

       Defendants also request that the consent form add language to the effect that any

individual choosing to have Plaintiffs’ counsel represent them will be represented by them “in all

respects (including any strategic choices and amendments to the operative complaint in the

litigation)” and concerning “any litigation strategies, [and] any amendments to the operative

complaint in the lawsuit.” Plaintiffs oppose the request, arguing that “Cision’s proposed

additions to the designation of counsel paragraph are superfluous, unnecessarily wordy, and

contrary to FJC principles.” Dkt. No. 43 at 13. The Court agrees with Plaintiffs. It is sufficient

that the consent form indicate that Plaintiffs’ counsel will represent persons who opt in and do

not have their own counsel without singling out any particular aspects of the representation.

       2. Mailing to counsel

       The parties also disagree on an issue that might seem technical but that is of some



2
 In McGlone v. Contract Callers, Inc., 867 F. Supp.2d 438, 443 (S.D.N.Y. 2012), the court
required potential opt-ins to affirm on their opt-in form that they either had time automatically
deducted from break time when in fact on at least some occasions the opt in was unable to take
an uninterrupted break or that they performed work-related responsibilities before closing in or
after punching out. It did so, however, without analysis and Defendants have cited no decision
since McGlone in 2012 that has followed that portion of the opinion.


                                                20
           Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 21 of 24




moment: where persons who wish to opt into the litigation should send their consent forms.

Plaintiffs, citing a number of decisions in this District and the Eastern District of New York, as

well from other districts, argue that it is more convenient administratively for the consent forms

to be sent to Plaintiffs’ counsel and for Plaintiffs’ counsel to file the forms with the Court.

“Courts in this Circuit are split on whether the opt-in plaintiffs should mail their consent forms to

the named plaintiffs’ counsel or to the Clerk of Court.” Gui Zhen Zhu v. Matsu Corp, 424 F.

Supp. 3d 253, 271 (D. Conn. 2020); see Chen v. Kicho Corp., 2020 WL 1900582, at *13

(S.D.N.Y. Apr. 17, 2020) (noting “intra-Circuit split on whether notices should direct potential

opt-in plaintiffs to return consent forms to Plaintiff’s counsel or to the Clerk of the Court”);

Keaswri, 2018 WL 279756, at *7. The Court invited supplemental briefing on the issue. Dkt.

No. 45.

          Section 256(b) treats an action as having been “commenced” on “the subsequent date on

which [a] written consent is filed in the court.” 29 U.S.C. § 256(b). Thus, only when the written

consent is filed with the Court, and not when it is received by plaintiffs’ counsel, is an action

deemed to have commenced, and does the limitations period stop running. The rule has the

virtue of setting a certain, recognizable, and verifiable date from which the measure the

limitations period for a specific plaintiff. It also protects the plaintiff’s autonomy but putting it

in the hands of the plaintiff, and not the person who will be counsel for the plaintiff, to determine

when to file the consent and thus when to stop the statute of limitations from running.

          In response to the Court’s order, Plaintiffs’ counsel committed to filing consent forms in

daily batches to avoid delay. Dkt. No. 46 at 1 n.1. That commitment allays only a portion of the

Court’s concern. The issue was highlighted for the Court by Plaintiffs’ counsel’s initial

statement that it would file a consent form it received only when it had received all of the




                                                  21
         Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 22 of 24




consent forms and when the deadline for consents had expired. But the concern was not limited

to counsel delaying the filing of earlier received consents until the deadline. The Court was also

concerned about (1) counsel not filing each consent form on the day it received that form (a

commitment counsel has not yet made) and (2) disputes as to when the consent was actually

received by counsel and thus the ability to rely on anything other than counsel’s assurance that

the consents were filed on the day they were received. Gomez v. Terri Vegetarian LLC, 2017

WL 2628880, at *3 (S.D.N.Y. June 16, 2017) (“To avoid disputes over timeliness, potential opt-

in plaintiffs shall be required to send their consent forms directly to the Clerk of Court rather

than to Plaintiff’s counsel.”); Robles v. Liberty Restaurant Supply Corp., 2013 WL 6684954, at

*9 (E.D.N.Y. Dec. 18, 2013) (“Sending the Consent to Join form to the Clerk of Court avoids the

risk of delaying a tolling of the statute of limitations relating to an individual opt-in plaintiff’s

claims as a result of the turnaround time occasioned between receipt of a consent form by

Plaintiff’s counsel and the need to file the form with the Court. Thus, this practice is in the best

interest of any opt-in plaintiff.”); Brabham v. Mega Tempering & Glass Corp., 2013 WL

3357722, at *7 (E.D.N.Y. July 3, 2013) (same).

        It is more consistent with the statute to have opt-in Plaintiffs send their consent forms to

the Clerk of Court—the person to whom the forms are addressed and whose receipt of them has

legal significance. Accordingly, opt-in Plaintiffs should send their consent forms to the Clerk of

Court. The notice should be updated to reflect this change.

        3. Reminder Notice

        Plaintiffs request permission to send a reminder postcard to potential opt-in plaintiffs at

some point during the opt-in period. Dkt. No. 13 at 22–23. Defendant objects, arguing that a

reminder notice “could be interpreted as encouragement by the court to join the lawsuit.” Dkt.



                                                   22
         Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 23 of 24




No. 38 at 23.

       “[T]he weight of caselaw in the Second Circuit has in recent years moved towards

approval of reminder notices in light of the remedial purpose of the FLSA.” Meo v. Lane Bryant,

Inc., 2019 WL 5157024, at *13 (E.D.N.Y. 2019) (citing cases); see also Diaz, 340 F. Supp. 3d at

387 (“courts in this district have permitted sending a reminder notice in similar cases of class

certification”); Racey v. Jay-Jay Cabaret, Inc., 2016 WL 3020933, at *11 (S.D.N.Y. May 23,

2016) (authorizing reminder notice). The Court is convinced that the modern-day volume of

information to which even ordinary citizens are subject makes such a notice helpful and

mitigates the risk that it will be perceived as badgering. Given that “notice under the FLSA is

intended to inform as many potential plaintiffs as possible of the collective action and their right

to opt in,” Park, 2019 WL 2205715, at *7 (quoting Chhab v. Darden Restaurants Inc., 2013 WL

5308004, at *16 (S.D.N.Y. Sept. 20, 2013)), the Court will permit such a reminder notice

provided (1) that Plaintiffs’ counsel meet and confer with the Defendants about its content; and

(2) Plaintiffs’ counsel submit the proposed language to the Court for its approval one week

before mailing. Defendants’ concern can be addressed by requiring that the reminder notice

“include language specifically stating that the court neither encourages nor discourages

participation in the lawsuit.” Guzelgurgenli, 883 F. Supp. 2d at 358 (E.D.N.Y. 2012) (noting that

some courts have required such language but denying request to send reminder notice without

prejudice).

                                             CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion for Section 216(b) notice is GRANTED

subject to the modifications outlined above. Plaintiffs shall submit a revised form of notice and a

revised consent form to the Court for its approval within two weeks of the date of this Order.




                                                 23
        Case 1:21-cv-00510-LJL Document 48 Filed 05/04/21 Page 24 of 24




Plaintiffs’ request for reminder notice is GRANTED.



       SO ORDERED.


Dated: May 4, 2021                             __________________________________
       New York, New York                                 LEWIS J. LIMAN
                                                      United States District Judge




                                             24
